     Case 1:21-cv-00981-DAD-SKO Document 5 Filed 09/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THERESA BROOKE,                                   No. 1:21-cv-00981-DAD-SKO
12                        Plaintiff,
13             v.                                       ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE THE CASE
14    PINNACLE HOSPITALITY &
      DEVELOPMENT INC. dba HOLIDAY                      (Doc. 4)
15    INN EXPRESS & SUITES,
16                        Defendant.
17

18
              On September 7, 2021, Plaintiff filed a “Notice of Voluntary Dismissal with Prejudice,” in
19
     which Plaintiff requests that the case be dismissed with prejudice. (Doc. 4.) Plaintiff filed this
20
     notice before the opposing party served either an answer or a motion for summary judgment. As
21
     such, Plaintiff has voluntarily dismissed this matter with prejudice pursuant to Rule 41(a)(1)(A)(i)
22
     of the Federal Rules of Civil Procedure. The Court therefore DIRECTS the Clerk of Court to
23
     close this case.
24

25   IT IS SO ORDERED.
26
     Dated:     September 8, 2021                               /s/ Sheila K. Oberto                  .
27                                                      UNITED STATES MAGISTRATE JUDGE
28
